DETAILED ACTION
Applicant’s amendment of August 12, 2012 overcomes the following:
Claim objections
Applicant has amended claims 1 and 4. Claims 1-12 are pending.

Response to Arguments
Applicant’s arguments filed August 12, 2012 have been fully considered.
Regarding claim 1, Applicant asserts that “… claim 1 is rejected because the equation parameters "Co, C1 and C2" in claim 1 are unclear. In this regard, the applicant has clarified that Co, C1 and C2 are all constants… Applicant respectfully requests withdrawal of the rejection…” (Remarks, Pg. 2).
Claim 1 now recites “where Co, C1 and C2 are constants” in line 20 of the claim. Although terms Co, C1 and C2, respectively, are now defined as “constants”, each of their corresponding “constant” values are not clearly defined in any of the claims, or anywhere else in the specification, which renders the claim indefinite, as indicated below. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 now recites the limitation: 
“
    PNG
    media_image1.png
    53
    533
    media_image1.png
    Greyscale
” in line 21. However, although terms Co, C1 and C2, respectively, are now defined as “constants”, each of their corresponding “constant” values are not clearly defined in any of the claims, which renders the claim indefinite. Additionally, the examiner was not able to find a definition for aforementioned constant values of terms Co, C1 and C2 anywhere in the specification as originally filed.
Claims 2-12 are rejected by virtue of being dependent upon rejected base claim 1.

Allowable Subject Matter
Claims 1-12 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUILLERMO RIVERA-MARTINEZ whose telephone number is 571-272-4979. The examiner can normally be reached on Monday-Friday (8am - 5pm Eastern Time). If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on 571-272-7332. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GUILLERMO M RIVERA-MARTINEZ/           Primary Examiner, Art Unit 2668